Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00447-CV

                        Angela OROZCO and All Other Occupants,
                                    Appellant

                                            v.

                   RESERVE AT PECAN VALLEY APARTMENTS,
                                  Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2021CV02643
                      Honorable David J. Rodriguez, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We ORDER that no costs be assessed against appellant in relation
to this appeal. TEX. R. APP. P. 20.1(b).

       SIGNED March 23, 2022.


                                             _________________________________
                                             Beth Watkins, Justice